DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is not clear what a transfer function having unstable zeros and a feedforward compensation having an initial undershoot mean. 
The examiner will use the following interpretation of the invention: A servo control device comprising a feedforward compensation circuit that performs feedforward compensation by outputting a feedforward signal for controlling an actuator on the basis of a position command inputted therein, wherein the feedforward compensation is expressed by a transfer function.
In reference to claims 2-4, is applicant trying to recite just a prefer value for a series of variables?
In reference to claims 5-8, the claims are directed to a vibration suppression compensation circuit for performing a vibration suppression compensation without reciting how the compensation will be attained.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagaoka et al (US Patent 6943522).
Claim 1, Nagaoka et al teaches a servo control device 1 for controlling the path or trajectory of a machine 2, the servo control device comprises a mechanical device 4 having a feedforward compensation unit 7 for performing feedforward compensation based on a position command signal (see fig. 1), wherein the feedforward compensation signal is delivered to actuator 17 and is expressed as a function for example as equation 1.
As described above what unstable zeros and initial undershoot mean with reference to the compensation signal.
It would have been obvious to one person of ordinary skill in the art at the time the invention was filed to select a desired value for a specific parameter in a function, since discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F. 2d 272, 205 USPQ 215 (CCPA 1980).
Claims 2-4, as described above discovering or using a specific value for a given parameter only involves routine skill in the art.
Claims 5-8, Nagaoka et al describes, for example in fig. 10 and corresponding description, a vibration suppression compensation unit.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art listed in the attached PTO-892 show other servo controllers for compensating for trajectory deviation of an end effect of a machine.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rina I Duda whose telephone number is (571)272-2062. The examiner can normally be reached M-F 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RINA I DUDA/Primary Examiner, Art Unit 2846